FILED
                             NOT FOR PUBLICATION                                APR 26 2012

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BOBBIE SCOTT,                                       No. 10-56553

               Plaintiff - Appellant,               D.C. No. 2:09-cv-07215-GHK-
                                                    PLA
   v.

JOE REYES; et al.,                                  MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                      George H. King, District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

        Bobbie Scott appeals pro se from the district court’s judgment dismissing

her civil rights action alleging that she was retaliated against for testifying in state

court proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal for failure to state a claim. Serra v. Lappin, 600 F.3d 1191, 1195

(9th Cir. 2010). We affirm.

      The district court properly dismissed Scott’s conspiracy claim under 42

U.S.C.§ 1985 because she failed to allege facts sufficient to show that defendants

conspired against her due to her race or class. See Bretz v. Kelman, 773 F.2d 1026,

1028 (9th Cir. 1985) (en banc) (requiring allegation of race- or class-based animus

for conspiracy claim under relevant clauses of § 1985). Contrary to Scott’s

contention, the district court properly determined that the first clause of § 1985(2)

is not applicable to Scott’s claim because the claim arises from state court, not

federal court, proceedings. See Rutledge v. Ariz. Bd. of Regents, 859 F.2d 732, 735

(9th Cir. 1988) (first clause of § 1985(2) requires allegations of a conspiracy to

deter the plaintiff from testifying in federal court proceedings).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, including those regarding Scott’s 42 U.S.C. § 1983 procedural

due process claim. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      AFFIRMED.




                                           2                                    10-56553